Title: Thomas Jefferson to Patrick Gibson, 23 December 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Sir  Monticello. Dec. 23. 14.
          Since mine of Nov. 21. I have recieved yours of Nov. 23. Dec. 7. & 14. in that of the 7th Nov. 23. came the 45.D. small bills, and in the last a notice of mr Harvie’s payment. I regret much my tobacco is not at market, and am pressing my manager to hurry it. we are but just now beginning to grind our wheat, which will go down as fast as it is ground. I think the remaining fibre of difference between the negociators at Ghent is so slender, & that too on the principle of uti possidetis which the English will find to be against them, that peace cannot fail to follow.
          if you have obtained a judgment against Philpot, there should be no hesitation at issuing an execution against his body. we have nothing to do with hunting out his fraudulent concealments of property. when committed to jail he must either lie there, swear out, or pay the money. be so good then as to take this step immediately. I did not know the paiment was still deferred.I must ask the favor of you to inclose 130.D. to Jeremiah A. Goodman at Poplar Forest near Lynchburg by the first mail to that place. Accept the assurance of my great esteem & respect
          Th: Jefferson
        